Citation Nr: 0707593	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-02 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970, including service in the Republic of Vietnam.  He was 
not awarded any medals indicative of combat.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

The unappealed rating decisions dated in August 1994 and July 
1999 denied service connection for PTSD.  The veteran applied 
to reopen the claim in July 2002, this was denied by rating 
decision in October 2002.  

Thus, the Board must first decide whether evidence has been 
received that is new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  

The now reopened claim of service connection for PTSD and the 
issue of a TDIU rating will be discussed in the Remand 
portion of this document and are being remanded to the RO via 
the Appeals Management Center in Washington, D.C.  



FINDINGS OF FACT

1.  The unappealed rating decision in July 1999 denied 
service connection for PTSD.  

2.  The additional evidence received since July 1999 is not 
cumulative or redundant of evidence previously of record and, 
by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  To the extent that the action taken 
hereinbelow is favorable to the veteran, further discussion 
of VCAA is not required at this time.  


New and Material Evidence

Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  


Analysis

The Board denied the veteran's claim of service connection 
for PTSD in an unappealed rating decision in July 1999 
because there was no diagnosis of PTSD due to service 
stressor.  

The evidence received since July 1999 includes an April 2003 
statement from an Associate Professor of Psychiatry at the 
University of Connecticut Health Center, who had treated the 
veteran since February 2003 for psychiatric problems.  
According to this statement, the veteran had PTSD due to 
service stressors, which included the self-inflicted gunshot 
wound of the left leg.  

This evidence is certainly new, as it was not of record at 
the time of the July 1999 RO decision.  The new evidence is 
also material in that it bears directly and substantially 
upon the specific matter under consideration, whether the 
veteran has PTSD that is causally related to service.  

Consequently, the Board finds that the evidence submitted 
since the July 1999 RO decision raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the veteran's claim of 
service connection for PTSD is reopened.  




ORDER

As new and material evidence has been received to the reopen 
the claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The service medical records show that the veteran 
accidentally shot himself in the left leg in December 1969, 
when he was hospitalized.  There were no psychiatric 
complaints or findings on separation medical history and 
medical examination reports in March 1970.  

The veteran was hospitalized at a VA facility from June to 
November 1993.  The discharge diagnoses included those of 
moderate PTSD and cocaine abuse.  

Although service stressors reported on VA evaluation in April 
1994 included an accidental self-inflicted gunshot wound, it 
was concluded by the examiner that the veteran did not have 
PTSD due to a service stressor.  

Subsequent VA and private medical records continue to 
diagnose psychiatric disability, including that manifested by 
PTSD.  

The April 2003 statement from a private health care provider 
found that the self-inflicted gunshot wound of the left leg 
noted in service constituted a stressor to support the 
diagnosis of PTSD.  

Given this evidentiary record, the Board finds that the 
veteran should be afforded a VA examination to ascertain 
whether he currently is suffering from PTSD due to any event 
or incident of his period of active service.  

The veteran is currently service connected for residuals of a 
gunshot wound of the left fibula, rated as 40 percent 
disabling; diabetes mellitus, rated as 40 percent disabling; 
a left calf scar, rated as 10 percent disabling; and diabetic 
peripheral neuropathy of each extremity, each of which is 
rated as 10 percent disabling.  His combined rating is 80 
percent with consideration of the bilateral factor.  

Although a TDIU rating was granted by rating decision dated 
in December 2005, effective on July 19, 2002, a June 2006 
rating decision proposed to discontinue TDIU rating because 
the veteran was considered to be able to secure and retain 
gainful employment.  

The veteran was sent a letter by VA in June 2006 when he was 
notified of the proposed discontinuance and was given 60 days 
in which to submit additional evidence.  

In light of the action taken hereinabove with respect to the 
matter of service connection for PTSD, the Board finds that 
further action with respect to issue of entitlement to a TDIU 
rating must be deferred.   

While a VA examination in May 2003 noted that the veteran was 
holding a part-time job such as he was performing data entry 
tasks on a computer at the Rocky Hill VA domiciliary, 
subsequent records indicate that the veteran was unemployed.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for his service-connected disability 
since July 2006, the date of the most 
recent medical evidence currently on 
file.  After securing any appropriate 
consent from the veteran, the RO must 
obtain any such treatment records that 
have not previously been associated with 
the claims folder.  If VA is unsuccessful 
in obtaining any medical records 
identified by the veteran, it must inform 
the veteran of this and request him to 
provide copies of the outstanding medical 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  The claims files 
must be made available to, and reviewed 
by, the examiner.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
veteran is currently suffering from PTSD 
due to any stressor or other event of his 
period of military service.  The 
rationale for all opinions expressed must 
be provided.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all required 
developmental actions have been conducted 
and completed in full.  The RO must then 
readjudicate the veteran's claim for 
restoration of TDIU based on all relevant 
evidence on file.  If any benefit sought 
on appeal continues to be denied, the RO 
must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until she receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


